In an action to recover damages for personal injuries, the appeal is (1) from an order entered December 22, 1958, granting respondent’s motion to vacate the alleged service of the summons upon it, on the ground that respondent is not doing business within this State, and (2) from an order entered May 19, 1959, denying appellant’s motion for reargument. Order entered December 22, 1958 affirmed, with $10 costs and disbursements. No opinion. Appeal from order entered May 19, 1959 dismissed, without costs. No appeal lies from an order denying a motion for reargument (Cohen v. Kashel [Appeal No. 11, 280 App. Div. 992). Wenzel, Acting P. J., Beldoek, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.